Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21
The closest prior art of record is Will, US 20150242927 A1, and PR Newswire, “GetGoing Launches Multi-Supplier Hotel Merchandising Platform: BCD Travel Signs Multi-Year Agreement to Streamline Hotel Booking for Travel Management Companies,” New York, PR Newswire Association LLC, September 23, 2014.
Will discloses:
- a system for facilitating travel reservations;
- a database in communication with a processor, the database having stored thereon;
- user preferences for a user related to the plurality of travel attributes;
- a scheduler in communication with the processor and operable;
- search for feasible travel itineraries based on the plurality of travel attributes, the feasible travel itineraries determined based on at least two weighted attributes and the user preferences;
- transmit the feasible travel itineraries and the feasibility scores to a user device to present, to the user via the user device, at least one travel itinerary selected from the feasible travel itineraries based on the feasibility scores;
- the processor in communication with the database and the scheduler, the 
- receive the travel-related query from the user via the user device, the travel-related query comprising the user preferences expressed;
- receive the user preferences, the user preferences including relative importances assigned to each of the plurality of travel attributes;
- store the user preferences in the database;
- rank the at least two attribute values related to the relevant attribute set based on encoded preference information derived from the user preferences, thereby generating a ranking that represents a relative importance of each attribute value related to the relevant attribute set;
- assign weights to each of the at least two attribute values based on the ranking to create the at least two weighted attributes for the relevant attribute set;
- associate a value to each of the feasible itineraries based on the at least two weighted attributes and a value score corresponding to a performance of the feasible itinerary under each of the at least two travel attributes, thereby generating rank-order preference data for preference information that is associated with the travel-related query;
- score the feasible travel itineraries based on the at least two weighted attributes for each of the feasible travel itineraries and associated rank-order preference data to create feasibility scores.
PR Newswire discloses travel searching and booking which also relates to individualized traveler prefererences.
particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 28
The closest prior art of record is Will, US 20150242927 A1, and PR Newswire, “GetGoing Launches Multi-Supplier Hotel Merchandising Platform: BCD Travel Signs Multi-Year Agreement to Streamline Hotel Booking for Travel Management Companies,” New York, PR Newswire Association LLC, September 23, 2014.
Will discloses:
- a method for facilitating travel reservations by a computer processor in communication with a database having stored thereon user preferences for a user related to the plurality of travel attributes;
- receiving a travel-related query from the user via a user device, the travel-related query comprising the user preferences expressed;
- receiving the user preferences for the user, the user preferences including relative importances assigned to each of the plurality of travel attributes;

- ranking the at least two attribute values related to the relevant attribute set based on encoded preference information derived from the user preferences, thereby generating a ranking that represents a relative importance of each attribute in the relevant attribute set;
- assigning weights to each of the at least two attribute values based on the ranking to create at least two weighted attributes for the relevant attribute set;
- searching for feasible travel itineraries based on the plurality of travel attributes, the feasible travel itineraries determined based on the at least two weighted attributes and the user preferences;
- associating a value to each of the feasible travel itineraries based on the at least two weighted attributes and a value score corresponding to a performance of the feasible itinerary under each of the at least two travel attributes, thereby generating rank-order preference data for preference information that is associated with the travel-related query;
- scoring the feasible travel itineraries based on the at least two weighted attributes for each of the feasible travel itineraries and associated rank-order preference data to create feasibility scores;
- transmitting the feasible travel itineraries and the feasibility scores to the user device to present, to the user via the user device, at least one travel itinerary selected from the feasible travel itineraries based on the feasibility scores.
PR Newswire discloses travel searching and booking which also relates to individualized traveler prefererences.
particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628